Title: To James Madison from S. Underwood, 2 April 1816
From: Underwood, S.
To: Madison, James


                    
                        Respected Sir,
                        Bristol—England, April 2nd. 1816.
                    
                    I have a desire to leave my present situation for America. I was educated under the patronage of the late Countess of Huntington—have been a Dissenting minister for more than thirty years—have also been in the habit of instructing Youth nearly for as long a term—and understanding that ministers, & teachers of Youth are much wanted in America, induces me to turn my thoughts thither. I am fifty Years of age, have a Wife, and four Children, two only of which would be dependent upon me. If you, Sir, could point out any suitable situation the Ministers here would afford you every satisfaction. I am, with the greatest respect, Your very Humb Sert
                    
                        S. Underwood
                    
                